Exhibit 10.1

NASH-FINCH COMPANY

2009 INCENTIVE AWARD PLAN  

ARTICLE 1.

PURPOSE

The purpose of the Nash-Finch Company 2009 Incentive Award Plan (the “Plan”) is
to support the maximization of long-term value creation for Nash-Finch Company
(the “ Company ”) and its stockholders by enabling the Company and its
Subsidiaries to attract and retain persons of ability to perform services for
the Company and its Subsidiaries by providing an incentive to such individuals
through equity participation in the Company and by rewarding such individuals
who contribute to the achievement by the Company of its economic objectives.
This Plan is intended to comply with all applicable law, including the
requirements of Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued there under, including, without
limitation, any such regulations or other guidance that may be issued after the
effective date of this amendment and restatement of the Plan, and shall be
operated and interpreted in accordance with this intention.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Administrator” shall mean the Committee as defined in Article 12. With
reference to the duties of the Committee under the Plan which have been
delegated to one or more persons pursuant to Section 12.5, or as to which the
Board has assumed, the term “Administrator” shall refer to such person(s) unless
the Committee or the Board has revoked such delegation or the Board has
terminated the assumption of such duties.

2.2 “Award” shall mean an Option, a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalents award, a Deferred Stock
award, a Stock Payment award or a Stock Appreciation Right, which may be awarded
or granted under the Plan (collectively, “ Awards ”).

2.3 “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan.

2.4 “Award Limit” shall mean with respect to Awards that shall be payable in
shares of Common Stock or in cash, as the case may be, the respective limit set
forth in Section 3.3.

2.5 “Board” shall mean the Board of Directors of the Company.

2.6 “Change in Control” shall mean any of the following events or transactions:

(a) Any one person or more than one person acting as a group acquires ownership
of stock of the Company that, together with the stock held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of the stock of the Company. However, if any one person or more
than one person acting as a group, is considered to own more than 50 percent of
the total fair market value or total voting power of the stock of the Company,
the acquisition of additional stock by the same person or persons is not
considered to cause a Change in Control;

(b) Any one person, or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company;

(c) Any one person, or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all or substantially all of the assets of
the Company; or

(d) A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election;

provided, that the transaction or event described in subsection (a), (b), (c) or
(d) also constitutes a “change in control event,” as defined in Treasury
Regulation § 1.409A-3(i)(5).

2.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.8 “Committee” shall have the meaning set forth in Section 12.1.

2.9 “Common Stock” shall mean the common stock of the Company, par value $1.66 2
/ 3 per share.

2.10 “Company” shall mean Nash-Finch Company, a Delaware corporation.

2.11 “Covered Employee” shall mean any Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

2.12 “Deferred Stock” shall mean a right to receive Common Stock awarded under
Section 9.4.

2.13 “Director” shall mean a member of the Board, as constituted from time to
time.

2.14 “Disability” or “Disabled” means that a Holder is, by reason of any
medically determinable physical or mental impairment, which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months:

(a) unable to engage in any substantial gainful activity, or

(b) receiving income replacement benefits for a period of not less than 3 months
under any accident and health plan covering Employees.

2.15 “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 9.2.

2.16 “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules there under.

2.17 “Effective Date” shall mean the date the Plan is approved by the Board,
subject to approval of the Plan by the Company’s stockholders.

2.18 “Eligible Individual” shall mean any person who is an Employee or a
Non-Employee Director, as determined by the Committee.

2.19 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations there
under) of the Company or of any Subsidiary.

2.20 “Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the number or kind of shares of Common Stock (or other securities
of the Company) or the share price of Common Stock (or other securities) and
causes a change in the per share value of the Common Stock underlying
outstanding Awards. 

2.21 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

2.22 “Fair Market Value” shall mean with respect to the Common Stock, as of any
given date (or, if no shares were traded or quoted on such date, as of the next
preceding date on which there was such a trade or quote)

(a) the mean between the reported high and low sale prices of the Common Stock
during the regular trading session if the Common Stock is listed, admitted to
unlisted trading privileges or reported on any foreign or national securities
exchange or on the NASDAQ Global Market or an equivalent foreign market on which
sale prices are reported;

(b) if the Common Stock is not so listed, admitted to unlisted trading
privileges or reported, the mean between the reported high and low bid prices as
reported by the NASDAQ Capital Market, OTC Bulletin Board or the National
Quotation Bureau, Inc. or other comparable service; or

(c) if the Common Stock is not so listed or reported, such price as the
Committee determines in good faith in the exercise of its reasonable discretion.

2.23 “Full Value Award” means any Award other than an Option, Stock Appreciation
Right or other Award for which the Holder pays the intrinsic value existing as
of the date of grant (whether directly or by forgoing a right to receive a
payment from the Company or any Subsidiary).

2.24 “Greater Than 10% Stockholder” shall mean an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).

2.25 “Holder” shall mean a person who has been granted an Award.

2.26 “Incentive Stock Option” shall mean an Option that is intended to qualify
as an incentive stock option and conforms to the applicable provisions of
Section 422 of the Code.

2.27 “Non-Employee Director” shall mean a Director of the Company who is not an
Employee.

2.28 “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

2.29 “Option” shall mean a right to purchase shares of Common Stock at a
specified exercise price, granted under Article 6. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided , however ,
that Options granted to Non-Employee Directors shall be Non-Qualified Stock
Options.

2.30 “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Section 9.1.

2.31 “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

2.32 “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:

(a) The Performance Criteria that shall be used to establish Performance Goals
are limited to the following: (i) net earnings (either before or after one or
more of the following: (A) interest, (B) taxes, (C) depreciation and
(D) amortization), (ii) gross or net sales or revenue, (iii) net income (either
before or after taxes), (iv) operating earnings or profit, (v) cash flow
(including, but not limited to, operating cash flow and free cash flow),
(vi) return on assets, (vii) return on capital, (viii) return on stockholders’
equity, (ix) return on sales, (x) gross or net profit or operating margin,
(xi) costs, (xii) cost reduction goals (xxiii) funds from operations,
(xiv) expenses, (xv) working capital, (xvi) earnings per share (basic or
diluted), (xvii) price per share of Common Stock, (xviii) total return to
stockholders, (xix) economic value added, (xx) working capital and productivity
improvements, (xxi) regulatory body approval for commercialization of a product,
(xxii) implementation or completion of critical projects, (xxiii) market share,
(xxiv) customer satisfaction, (xxv) employee engagement or employee relations,
(xxvi) employee safety, (xxvii) employee diversity, (xxviii) retail store
performance as determined by independent assessment and (xxix) operational
performance as measured by on-time delivery, fill rate, selector accuracy, cost
per case, sales per square foot, sales per labor hour and other, similar,
objective productivity measures, any of which may be measured either in absolute
terms or as compared to any incremental increase or decrease or as compared to
results of a peer group or to market performance indicators or indices and, with
respect to (xxiv) and (xxv), as measured by a Company sponsored survey.

(b) The Committee may select one criterion or multiple criteria for measuring
performance, and the measurement may be based upon Company, Subsidiary or
business unit performance, either absolute or by relative comparison to other
companies or any other external measure of the selected criteria. The Committee
may also determine that any of these performance goals shall be calculated by
including or excluding any one or more specific items or categories of items
(including projections) as designated by the Committee.

(c) The Administrator may, in its sole discretion, provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under United States
generally accepted accounting principles (“ GAAP ”); (ix) items attributable to
any stock dividend, stock split, combination or exchange of shares occurring
during the Performance Period; or (x) any other items of significant income or
expense which are determined to be appropriate adjustments; (xi) items relating
to unusual or extraordinary corporate transactions, events or developments,
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of the Company’s core, on-going business activities;
or (xiv) items relating to any other unusual or nonrecurring events or changes
in applicable laws, accounting principles or business conditions. For all Awards
intended to qualify as Performance-Based Compensation, such determinations shall
be made within the time prescribed by, and otherwise in compliance with,
Section 162(m) of the Code. 

2.33 “Performance Goals” shall mean, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria. Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of a division,
business unit, or an individual. The achievement of each Performance Goal shall
be determined in accordance with GAAP to the extent applicable.

2.34 “Performance Period” shall mean one or more periods of time, which may be
of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, a Performance
Award; provided , however , that in no event shall a Performance Period be less
than one year.

2.35 “Plan” shall mean this Nash-Finch Company 2009 Incentive Award Plan, as it
may be amended or restated from time to time.

2.36 “Prior Plan” shall mean the Nash-Finch Company 2000 Stock Incentive Plan as
such plan may be amended from time to time.

2.37 “Restricted Stock” shall mean Common Stock awarded under Article 8 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.

2.38 “Restricted Stock Units” shall mean the right to receive Common Stock
awarded under Section 9.5.

2.39 “Retirement” shall mean, with respect to a Holder, separation from service
with the Company or any Subsidiary for any reason on or after the earlier of the
attainment of (i) age 65 or (ii) age 55 with 10 years of service with the
Company or any Subsidiary.

2.40 “Section 409A” shall mean Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued there under,
including, without limitation, any such regulations or other guidance that may
be issued after the effective date of the Plan.

2.41 “Securities Act” shall mean the Securities Act of 1933, as amended.

2.42 “Stock Appreciation Right” shall mean a stock appreciation right granted
under Article 10.

2.43 “Stock Payment” shall mean (a) a payment in the form of shares of Common
Stock, or (b) an option or other right to purchase shares of Common Stock, as
part of a bonus, deferred compensation or other arrangement, awarded under
Section 9.3.

2.44 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.

2.45 “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided , however , that in no event shall the term “Substitute Award”
be construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.

2.46 “Termination of Service” shall mean,

(a) As to a Non-Employee Director, the time when a Holder who is a Non-Employee
Director ceases to be a Director for any reason, including, without limitation,
a termination by resignation, failure to be elected, death or Retirement, but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Subsidiary.

(b) As to an Employee, the time when the employee-employer relationship between
a Holder and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or Retirement; but excluding terminations where the Holder
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to Terminations of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided , however , that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Award Agreement or otherwise, a leave of absence, change in status
from an employee to an independent contractor or other change in the
employee-employer relationship shall constitute a Termination of Service only
if, and to the extent that, such leave of absence, change in status or other
change interrupts employment for the purposes of Section 422(a)(2) of the Code
and the then applicable regulations and revenue rulings under said Section. For
purposes of the Plan, a Holder’s employee-employer relationship shall be deemed
to be terminated in the event that the Subsidiary employing or contracting with
such Holder ceases to remain a Subsidiary following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Section 13.2 and Section 3.1(b), the aggregate number of shares
of Stock which may be issued or transferred pursuant to Awards under the Plan
shall be the sum of: (i) 700,000 shares and (ii) any shares of Stock which were
the subject of Awards under the 2000 Stock Incentive Plan as of the Effective
Date but which subsequently are settled without delivery of Shares to the Holder
(whether through forfeiture or otherwise). Upon approval of this plan, no new
awards will be granted under the 2000 Stock Incentive Plan.

(b) To the extent that an Award terminates, expires, or lapses for any reason,
or an Award is settled in cash without the delivery of shares to the Holder,
then any shares of Common Stock subject to the Award shall again be available
for the grant of an Award pursuant to the Plan. Shares of Common Stock tendered
or withheld to satisfy the grant or exercise price or tax withholding obligation
pursuant to any Option shall not be available for the grant of an Award pursuant
to the Plan. Any shares of Common Stock repurchased by the Company under
Section 8.4 at the same price paid by the Holder so that such shares are
returned to the Company will again be available for Awards. To the extent
permitted by applicable law or any exchange rule, shares of Common Stock issued
in assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form of combination by the Company or any Subsidiary shall not
be counted against shares of Common Stock available for grant pursuant to the
Plan. The payment of Dividend Equivalents in cash in conjunction with any
outstanding Awards shall not be counted against the shares available for
issuance under the Plan. Notwithstanding the provisions of this Section 3.1(b),
no shares of Common Stock may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.

3.2 Stock Distributed.  Any Common Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.

3.3 Limitation on Number of Shares Subject to Awards.  Notwithstanding any
provision in the Plan to the contrary, and subject to Section 13.2, the maximum
aggregate number of shares of Common Stock with respect to one or more Awards
that may be granted to any one person during any calendar year shall be 150,000,
provided , however , that an Eligible Individual who is first appointed or
elected as an officer or hired as an employee by the Company or who receives a
promotion that results in an increase in responsibilities or duties may be
granted, during the fiscal year of such appointment, election, hiring or
promotion, Options relating to up to 250,000 shares of Common Stock.

ARTICLE 4.

GRANTING OF AWARDS

4.1 Participation.  The Administrator may, from time to time, select from among
all Eligible Individuals, those to whom an Award shall be granted and shall
determine the nature and amount of each Award, which shall not be inconsistent
with the requirements of the Plan. No Eligible Individual shall have any right
to be granted an Award pursuant to the Plan.

4.2 Award Agreement.  Each Award shall be evidenced by an Award Agreement. Award
Agreements evidencing Awards intended to qualify as Performance-Based
Compensation shall contain such terms and conditions as may be necessary to meet
the applicable provisions of Section 162(m) of the Code. Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of Section 422 of the Code.

4.3 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

4.4 At-Will Employment.  Nothing in the Plan or in any Award Agreement hereunder
shall confer upon any Holder any right to continue in the employ of, or as a
Director for, the Company or any Subsidiary, or shall interfere with or restrict
in any way the rights of the Company and any Subsidiary, which rights are hereby
expressly reserved, to discharge any Holder at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any
Subsidiary.

4.5 Foreign Holders.  Notwithstanding any provision of the Plan to the contrary,
in order to comply with the laws in other countries in which the Company and its
Subsidiaries operate or have Employees or Non-Employee Directors, or in order to
comply with the requirements of any foreign stock exchange, the Administrator,
in its sole discretion, shall have the power and authority to: (a) determine
which Subsidiaries shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign stock exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided , however , that no such
subplans and/or modifications shall increase the share limitations contained in
Sections 3.1 and 3.3; and (e) take any action, before or after an Award is made,
that it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign stock exchange. Notwithstanding the foregoing, the Administrator
may not take any actions hereunder, and no Awards shall be granted, that would
violate the Code, the Exchange Act, the Securities Act or any other securities
law or governing statute or any other applicable law.

4.6 Stand-Alone and Tandem Awards.  Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

ARTICLE 5.

PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS PERFORMANCE-BASED
COMPENSATION.

5.1 Purpose.  The Committee, in its sole discretion, may determine whether an
Award is to qualify as Performance-Based Compensation. If the Committee, in its
sole discretion, decides to grant such an Award to an Eligible Individual that
is intended to qualify as Performance-Based Compensation, then the provisions of
this Article 5 shall control over any contrary provision contained in the Plan.
The Administrator may in its sole discretion grant Awards to other Eligible
Individuals that are based on Performance Criteria or Performance Goals but that
do not satisfy the requirements of this Article 5 and that are not intended to
qualify as Performance-Based Compensation. Unless otherwise specified by the
Administrator at the time of grant, the Performance Criteria with respect to an
Award intended to be Performance-Based Compensation payable to a Covered
Employee shall be determined on the basis of GAAP.

5.2 Applicability.  The grant of an Award to an Eligible Individual for a
particular Performance Period shall not require the grant of an Award to such
Individual in any subsequent Performance Period and the grant of an Award to any
one Eligible Individual shall not require the grant of an Award to any other
Eligible Individual in such period or in any other period.

5.3 Types of Awards.  Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to an Eligible Individual intended to qualify as
Performance-Based Compensation, including, without limitation, Restricted Stock
the restrictions with respect to which lapse upon the attainment of specified
Performance Goals, and any performance or incentive Awards described in
Article 9 that vest or become exercisable or payable upon the attainment of one
or more specified Performance Goals. Any such Award will comply with the
requirements of Section 162(m) giving due regard to the disparate treatment
under Section 162(m) of Options and Stock Appreciation Rights (where
compensation is determined based solely on an increase in the value of the
underlying stock after the date of grant or award), as compared to other forms
of compensation, including Restricted Stock awards, Performance Units and Stock
Payments.

5.4 Procedures with Respect to Performance-Based Awards.  To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award granted under Articles 7 or 8 to one or more Eligible
Individuals and which is intended to qualify as Performance-Based Compensation,
no later than 90 days following the commencement of any Performance Period or
any designated fiscal period or period of service (or such earlier time as may
be required under Section 162(m) of the Code), the Committee shall, in writing,
(a) designate one or more Holders, (b) select the Performance Criteria
applicable to the Performance Period, (c) establish the Performance Goals, and
amounts of such Awards, as applicable, which may be earned for such Performance
Period based on the Performance Criteria, and (d) specify the relationship
between Performance Criteria and the Performance Goals and the amounts of such
Awards, as applicable, to be earned by each Covered Employee for such
Performance Period. Following the completion of each Performance Period, the
Committee shall certify in writing whether and the extent to which the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned under such Awards, the Committee shall not have
the right to increase the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

5.5 Payment of Performance-Based Awards.  Unless otherwise provided in the
applicable Award Agreement and only to the extent otherwise permitted by
Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify as
Performance-Based Compensation, the Holder must be employed by the Company or a
Subsidiary throughout the Performance Period. Furthermore, a Holder shall be
eligible to receive payment pursuant to such Awards for a Performance Period
only if and to the extent the Performance Goals for such period are achieved.

5.6 Additional Limitations.  Notwithstanding any other provision of the Plan,
any Award which is granted to an Eligible Individual and is intended to qualify
as Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
there under that are requirements for qualification as Performance-Based
Compensation, and the Plan and the Award Agreement shall be deemed amended to
the extent necessary to conform to such requirements.

ARTICLE 6.

GRANTING OF OPTIONS

6.1 Granting of Options to Eligible Individuals.  The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.

6.2 Qualification of Incentive Stock Options.  No Incentive Stock Option shall
be granted to any person who is not an Employee of the Company or any subsidiary
corporation of the Company (as defined in Section 424(f) of the Code). No person
who qualifies as a Greater Than 10% Stockholder may be granted an Incentive
Stock Option unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code. Any Incentive Stock Option granted under
the Plan may be modified by the Administrator, with the consent of the Holder,
to disqualify such Option from treatment as an “incentive stock option” under
Section 422 of the Code. To the extent that any Incentive Stock Option granted
under the Plan ceases for any reason to qualify as an “incentive stock option”
for purposes of Section 422 of the Code, such Incentive Stock Option will
continue to be outstanding for purposes of the Plan but will thereafter be
deemed to be a Non-Statutory Stock Option. To the extent that the aggregate fair
market value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by a Holder during any calendar
year under the Plan, and all other plans of the Company and any Subsidiary or
parent corporation thereof (as defined in Section 424(e) of the Code), exceeds
$100,000, the Options shall be treated as Non-Qualified Stock Options to the
extent required by Section 422 of the Code. The rule set forth in the preceding
sentence shall be applied by taking Options and other “incentive stock options”
into account in the order in which they were granted and the fair market value
of stock shall be determined as of the time the respective options were granted.
If such excess only applies to a portion of an Incentive Stock Option, the
Committee, in its discretion, will designate which shares will be treated as
shares to be acquired upon exercise of an Incentive Stock Option.

6.3 Option Exercise Price.  The exercise price per share of Common Stock subject
to each Option shall be set by the Administrator, but shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date the Option
is granted (or, as to Incentive Stock Options, on the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code). In
addition, in the case of Incentive Stock Options granted to a Greater Than 10%
Stockholder, such price shall not be less than 110% of the Fair Market Value of
a share of Common Stock on the date the Option is granted (or the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code).

6.4 Option Term.  The term of each Option shall be set by the Administrator in
its sole discretion; provided , however , that no portion of an Option may be
exercisable prior to six months from its date of grant (other than in connection
with a Holder’s death or Disability) and no Option may be exercised more than
ten (10) years from the date the Option is granted, or five (5) years from the
date an Incentive Stock Option is granted to a Greater Than 10% Stockholder;
provided , further , that each Option shall become vested over a period of not
less than three years (or, in the case of vesting based upon the attainment of
Performance Goals or other performance-based objectives, over a period of not
less than one year measured from the commencement of the period over which
performance is evaluated). The Administrator shall determine the time period,
including the time period following a Termination of Service, during which the
Holder has the right to exercise the vested Options, which time period may not
extend beyond the term of the Option term. Except as limited by the requirements
of Section 409A or Section 422 of the Code and regulations and rulings there
under, the Administrator may extend the term of any outstanding Option, and may
extend the time period during which vested Options may be exercised, in
connection with any Termination of Service of the Holder, and may amend any
other term or condition of such Option relating to such a Termination of
Service.

6.5 Option Vesting.

(a) The period during which the right to exercise, in whole or in part, an
Option vests in the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Subsidiary, any of the Performance Criteria, or
any other criteria selected by the Administrator. At any time after grant of an
Option, the Administrator may, in its sole discretion and subject to whatever
terms and conditions it selects, accelerate the period during which an Option
vests.

(b) No portion of an Option which is unexercisable at a Holder’s Termination of
Service shall thereafter become exercisable, except as may be otherwise provided
by the Administrator either in the Award Agreement or by action of the
Administrator following the grant of the Option.

6.6 Substitute Awards.  Notwithstanding the foregoing provisions of this
Article 6 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Fair Market Value per share on the date of grant, provided , that Substitute
Award meets the requirements of Treasury
Regulation Section 1.409A-1(b)(5)(v)(D).

6.7 Substitution of Stock Appreciation Rights.  The Administrator may provide in
the Award Agreement evidencing the grant of an Option that the Administrator, in
its sole discretion, shall have the right to substitute a Stock Appreciation
Right for such Option at any time prior to or upon exercise of such Option;
provided , that such Stock Appreciation Right shall be exercisable with respect
to the same number of shares of Common Stock for which such substituted Option
would have been exercisable.

ARTICLE 7.

EXERCISE OF OPTIONS

7.1 Partial Exercise.  An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.

7.2 Manner of Exercise.  All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

(a) A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Holder or other person then entitled to exercise
the Option or such portion of the Option;

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;

(c) In the event that the Option shall be exercised pursuant to Section 11.3 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option; and

(d) Full payment of the exercise price and applicable withholding taxes to the
Secretary of the Company for the shares with respect to which the Option, or
portion thereof, is exercised, in a manner permitted by Section 11.1 and 11.2.

7.3 Notification Regarding Disposition.  The Holder shall give the Company
prompt notice of any disposition of shares of Common Stock acquired by exercise
of an Incentive Stock Option which occurs within (a) two years from the date of
granting (including the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code) such Option to such Holder, or (b) one
year after the transfer of such shares to such Holder.

ARTICLE 8.

AWARD OF RESTRICTED STOCK

8.1 Award of Restricted Stock.

The Administrator is authorized to grant Restricted Stock to Eligible
Individuals, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate;
provided , however , that no portion of a Restricted Stock award may vest prior
to six months from its date of grant (other than in connection with a Holder’s
death or Disability); provided , further , that each Restricted Stock award
shall become vested over a period of not less than three years (or, in the case
of vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year measured
from the commencement of the period over which performance is evaluated).

(a) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided , however , that such purchase price
shall be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.

8.2 Rights as Stockholders.  Except as provided in Sections 8.1, 8.3 and 11.3
and subject to Section 8.4, upon issuance of Restricted Stock, the Holder shall
have, unless otherwise provided by the Administrator, all the rights of a
stockholder with respect to said shares, subject to the restrictions in his or
her Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the shares; provided , however ,
that, in the sole discretion of the Administrator, any extraordinary
distributions with respect to the Common Stock shall be subject to the
restrictions set forth in Section 8.3.

8.3 Restrictions.  All shares of Restricted Stock (including any shares received
by Holders thereof with respect to shares of Restricted Stock as a result of
stock dividends, stock splits or any other form of recapitalization) and
dividends or cash distributions paid with respect to shares of unvested
Restricted Stock shall, in the terms of each individual Award Agreement, be
subject to such restrictions and vesting requirements as the Administrator shall
provide. Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Administrator, including, without
limitation, criteria based on the Holder’s duration of employment or
directorship with the Company, the Performance Criteria, Company performance,
individual performance or other criteria selected by the Administrator. In the
event the Committee determines not to pay dividends or distributions currently,
the Committee will determine in its sole discretion whether any interest will be
paid on such dividends or distributions. In addition, the Committee in its sole
discretion may require such dividends and distributions to be reinvested (and in
such case the Holder consents to such reinvestment) in shares of Common Stock
that will be subject to the same restrictions as the shares to which such
dividends or distributions relate. By action taken after the Restricted Stock is
issued, the Administrator may, on such terms and conditions as it may determine
to be appropriate, accelerate the vesting of such Restricted Stock by removing
any or all of the restrictions imposed by the terms of the Award Agreement.
Restricted Stock may not be sold or encumbered until all restrictions are
terminated or expire.

8.4 Repurchase or Forfeiture of Restricted Stock.  If no price was paid by the
Holder for the Restricted Stock, upon a Termination of Service the Holder’s
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to the Company and cancelled
without consideration. If a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service the Company shall have the right to
repurchase from the Holder the unvested Restricted Stock then subject to
restrictions at a cash price per share equal to the price paid by the Holder for
such Restricted Stock or such other amount as may be specified in the Award
Agreement The Administrator in its sole discretion may provide that in the event
of certain events, including a Change in Control, the Holder’s death, Retirement
or disability or any other specified Termination of Service or any other event,
the Holder’s rights in unvested Restricted Stock shall not lapse, such
Restricted Stock shall vest and, if applicable, the Company shall not have a
right of repurchase.

8.5 Certificates for Restricted Stock.  Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and the Company may, in it sole discretion,
retain physical possession of any stock certificate until such time as all
applicable restrictions lapse.

8.6 Section 83(b) Election.  If a Holder makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall be required to deliver a copy of such election to the Company
promptly after filing such election with the Internal Revenue Service.

ARTICLE 9.

AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK
PAYMENTS, RESTRICTED STOCK
UNITS

9.1 Performance Awards.

(a) The Administrator is authorized to grant Performance Awards to any Eligible
Individual and to determine whether such Performance Awards shall be
Performance-Based Compensation. The value of Performance Awards may be linked to
any one or more of the Performance Criteria or other specific criteria
determined by the Administrator, in each case on a specified date or dates or
over any period or periods determined by the Administrator. In making such
determinations, the Administrator shall consider (among such other factors as it
deems relevant in light of the specific type of Award) the contributions,
responsibilities and other compensation of the particular Eligible Individual.
Performance Awards may be paid in cash, shares of Common Stock, or both, as
determined by the Administrator.

(b) Without limiting Section 9.1(a), the Administrator may grant Performance
Awards to any Eligible Individual in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Any such bonuses paid to a Holder which are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article 5.
Additionally, any such bonuses paid to any Eligible Individual shall be subject
to the Award Limit.

9.2 Dividend Equivalents.

(a) Dividend Equivalents may be granted by the Administrator based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date an Award is granted to a Holder and the date such
Award vests, is exercised, is distributed or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Administrator.

(b) Notwithstanding the foregoing, (i) no Dividend Equivalents shall be payable
with respect to Options or Stock Appreciation Rights that are either forfeited
or cancelled prior to vesting, and (ii) no Dividend Equivalents shall be earned
with respect to Awards that vest based upon the attainment of Performance Goals
or other performance-based objectives prior to the attainment of such
Performance Goals or objectives.

9.3 Stock Payments.  The Administrator is authorized to make Stock Payments to
any Eligible Individual. The number or value of shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Subsidiary, determined by the Administrator. Stock Payments may,
but are not required to be made in lieu of base salary, bonus, fees or other
cash compensation otherwise payable to such Eligible Individual.

9.4 Deferred Stock.  The Administrator is authorized to grant Deferred Stock to
any Eligible Individual. The number of shares of Deferred Stock shall be
determined by the Administrator and may be based on one or more Performance
Criteria or other specific criteria, including service to the Company or any
Subsidiary, as the Administrator determines, in each case on a specified date or
dates or over any period or periods determined by the Administrator. Common
Stock underlying a Deferred Stock award will not be issued until the Deferred
Stock award has vested, pursuant to a vesting schedule or other conditions or
criteria set by the Administrator. Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and the Common Stock underlying the Award has been issued to the Holder.

9.5 Restricted Stock Units.  The Administrator is authorized to grant Restricted
Stock Units to any Eligible Individual. The number and terms and conditions of
Restricted Stock Units shall be determined by the Administrator. The
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Subsidiary, in each case on a specified date or dates or over
any period or periods, as the Administrator determines,. The Administrator shall
specify, or permit the Holder to elect, the conditions and dates upon which the
shares of Common Stock underlying the Restricted Stock Units which shall be
issued, which dates shall not be earlier than the date as of which the
Restricted Stock Units vest and become nonforfeitable and which conditions and
dates shall be subject to compliance with Section 409A of the Code. On the
distribution dates, the Company shall issue to the Holder one unrestricted,
fully transferable share of Common Stock for each vested and nonforfeitable
Restricted Stock Unit.

9.6 Term.  The term of a Performance Award, Dividend Equivalent award, Deferred
Stock award, Stock Payment award and/or Restricted Stock Unit award shall be set
by the Administrator in its sole discretion.

9.7 Exercise or Purchase Price.  The Administrator may establish the exercise or
purchase price of a Performance Award, shares of Deferred Stock, shares
distributed as a Stock Payment award or shares distributed pursuant to a
Restricted Stock Unit award; provided , however , that value of the
consideration shall not be less than the par value of a share of Common Stock,
unless otherwise permitted by applicable law.

ARTICLE 10.

AWARD OF STOCK APPRECIATION RIGHTS

10.1 Grant of Stock Appreciation Rights.

(a) The Administrator is authorized to grant Stock Appreciation Rights to
Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.

(b) A Stock Appreciation Right shall entitle the Holder (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Share Value on
the date of exercise of the Stock Appreciation Right by the number of shares of
Common Stock with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Except as
described in (c) below, the exercise price per share of Common Stock subject to
each Stock Appreciation Right shall be set by the Administrator, but shall not
be less than 100% of the Share Value on the date the Stock Appreciation Right is
granted.

(c) Notwithstanding the foregoing provisions of Section 10.1(b) to the contrary,
in the case of an Stock Appreciation Right that is a Substitute Award, the price
per share of the shares subject to such Stock Appreciation Right may be less
than the Fair Market Value per share on the date of grant, provided , that that
Substitute Award meets the requirements of Treasury
Regulation Section 1.409A-1(b)(5)(v)(D).

10.2 Stock Appreciation Right Vesting.

(a) The period during which the right to exercise, in whole or in part, a Stock
Appreciation Right vests in the Holder shall be set by the Administrator and the
Administrator may determine that a Stock Appreciation Right may not be exercised
in whole or in part for a specified period after it is granted; provided ,
however , that no portion of a Stock Appreciation Right may be exercisable prior
to six months from its date of grant (other than in connection with a Holder’s
death or Disability) or after 10 years from its date of grant; provided ,
further         , that each Stock Appreciation Right shall become vested over a
period of not less than three years (or, in the case of vesting based upon the
attainment of Performance Goals or other performance-based objectives, over a
period of not less than one year measured from the commencement of the period
over which performance is evaluated). Such vesting may be based on service with
the Company or any Subsidiary, or any other criteria selected by the
Administrator. At any time after grant of a Stock Appreciation Right, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which a Stock Appreciation
Right vests.

(b) No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Award Agreement or by
action of the Administrator following the grant of the Stock Appreciation Right.

10.3 Manner of Exercise.  All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, or such other person or entity designated by the
Administrator, or his, her or its office, as applicable:

(a) A written notice complying with the applicable rules established by the
Administrator stating that the Stock Appreciation Right, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Stock Appreciation Right or such portion of the Stock
Appreciation Right;

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and

(c) In the event that the Stock Appreciation Right shall be exercised pursuant
to this Section 10.3 by any person or persons other than the Holder, appropriate
proof of the right of such person or persons to exercise the Stock Appreciation
Right.

10.4 Payment.  Payment of the amounts determined under Section 10.2(c) and
10.3(b) above shall be in cash, shares of Common Stock (based on its Fair Market
Value as of the date the Stock Appreciation Right is exercised), or a
combination of both, as determined by the Administrator.

ARTICLE 11.

ADDITIONAL TERMS OF AWARDS

11.1 Payment.  The Administrator shall determine the methods by which payments
by any Holder with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) shares of Common Stock
(including, in the case of payment of the exercise price of an Award, shares of
Common Stock issuable pursuant to the exercise of the Award) or shares of Common
Stock held for such period of time as may be required by the Administrator in
order to avoid adverse accounting consequences, in each case, having a Fair
Market Value on the date of delivery equal to the aggregate payments required,
(c) delivery of a notice that the Holder has placed a market sell order with a
broker with respect to shares of Common Stock then issuable upon exercise or
vesting of an Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate payments required, provided , that payment of such proceeds is then
made to the Company upon settlement of such sale, (d) a promissory note (on
terms acceptable to the Committee in its sole discretion) or (e) other form of
legal consideration acceptable to the Administrator. The Administrator shall
also determine the methods by which shares of Common Stock shall be delivered or
deemed to be delivered to Holders. Notwithstanding any other provision of the
Plan to the contrary, no Holder who is a Director or an “executive officer” of
the Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to make payment with respect to any Awards granted under the Plan, or
continue any extension of credit with respect to such payment with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the Exchange Act.

11.2 Tax Withholding.  The Company or any Subsidiary shall have the authority
and the right to deduct or withhold, or require a Holder to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Holder’s FICA or employment tax obligation) required by law to be
withheld with respect to any taxable event concerning a Holder arising as a
result of the Plan. The Administrator may in its sole discretion and in
satisfaction of the foregoing requirement allow a Holder to elect to have the
Company withhold shares of Common Stock otherwise issuable under an Award (or
allow the surrender of shares of Common Stock). The number of shares of Common
Stock which may be so withheld or surrendered shall be limited to the number of
shares which have a Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
Administrator shall determine the fair market value of the Common Stock,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.

11.3 Transferability of Awards.

(a) Except as otherwise provided in Section 11.3(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a DRO, unless and until such Award
has been exercised, or the shares underlying such Award have been issued, and
all restrictions applicable to such shares have lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Holder or his successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and

(iii) During the lifetime of the Holder, only the Holder may exercise an Award
(or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to a DRO; after the death of the Holder, any exercisable
portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
his personal representative or by any person empowered to do so under the
deceased Holder’s will or under the then applicable laws of descent and
distribution.

(b) Notwithstanding Section 11.3(a), the Administrator, in its sole discretion,
may determine to permit a Holder to transfer an Award other than an Incentive
Stock Option to any one or more Permitted Transferees (as defined below),
subject to the following terms and conditions: (i) an Award transferred to a
Permitted Transferee shall not be assignable or transferable by the Permitted
Transferee other than by will or the laws of descent and distribution; (ii) an
Award transferred to a Permitted Transferee shall continue to be subject to all
the terms and conditions of the Award as applicable to the original Holder
(other than the ability to further transfer the Award); and (iii) the Holder and
the Permitted Transferee shall execute any and all documents requested by the
Administrator, including, without limitation documents to (A) confirm the status
of the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer. For purposes of this
Section 11.3(b), “ Permitted Transferee ” shall mean, with respect to a Holder,
any “family member” of the Holder, as defined under the instructions to use of
the Form S-8 Registration Statement under the Securities Act, or any other
transferee specifically approved by the Administrator after taking into account
any state, federal, local or foreign tax and securities laws applicable to
transferable Awards.

(c) Notwithstanding Section 11.3(a), a Holder may, in the manner determined by
the Administrator, designate a beneficiary to exercise the rights of the Holder
and to receive any distribution with respect to any Award upon the Holder’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights pursuant to the Plan is subject to all terms and conditions
of the Plan and any Award Agreement applicable to the Holder, except to the
extent the Plan and Award Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator. If the Holder
is married and resides in a community property state, a designation of a person
other than the Holder’s spouse as his or her beneficiary with respect to more
than 50% of the Holder’s interest in the Award shall not be effective without
the prior written consent of the Holder’s spouse. If no beneficiary has been
designated or survives the Holder, payment shall be made to the person entitled
thereto pursuant to the Holder’s will or the laws of descent and distribution.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Holder at any time provided the change or revocation is filed with the
Administrator prior to the Holder’s death.

11.4 Conditions to Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing shares of Common Stock pursuant to the exercise of any Award, unless
and until the Board has determined, with advice of counsel, that the issuance of
such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Common Stock are listed or traded, and the shares of Common
Stock are covered by an effective registration statement or applicable exemption
from registration. In addition to the terms and conditions provided herein, the
Board may require that a Holder make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. 

(b) All Common Stock certificates delivered pursuant to the Plan and all shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any securities exchange or automated quotation
system on which the Common Stock is listed, quoted, or traded. The Administrator
may place legends on any Common Stock certificate or book entry to reference
restrictions applicable to the Common Stock.

(c) The Administrator shall have the right to require any Holder to comply with
any timing or other restrictions with respect to the settlement, distribution or
exercise of any Award, including a window-period limitation, as may be imposed
in the sole discretion of the Administrator.

(d) No fractional shares of Common Stock shall be issued and the Administrator
shall determine, in its sole discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down.

11.5 Forfeiture Provisions.  Pursuant to its general authority to determine the
terms and conditions applicable to Awards under the Plan, the Administrator
shall have the right to provide, in the terms of Awards made under the Plan, or
to require a Holder to agree by separate written instrument, that: (a)(i) any
proceeds, gains or other economic benefit actually or constructively received by
the Holder upon any receipt or exercise of the Award, or upon the receipt or
resale of any Common Stock underlying the Award, must be paid to the Company,
and (ii) the Award shall terminate and any unexercised portion of the Award
(whether or not vested) shall be forfeited, if (b)(i) a Termination of Service
occurs prior to a specified date, or within a specified time period following
receipt or exercise of the Award, or (ii) the Holder at any time, or during a
specified time period, engages in any activity in competition with the Company,
or which is inimical, contrary or harmful to the interests of the Company, as
further defined by the Administrator or (iii) the Holder incurs a Termination of
Service for “cause” (as such term is defined in the sole discretion of the
Administrator, or as set forth in a written agreement relating to such Award
between the Company and the Holder).

(a) Modification of Rights Upon Termination.  Notwithstanding the other
provisions of this Section 11.5, and subject to Section 11.6 and
Section 13.2(d), upon a Holder’s termination of employment or other service with
the Company and all Subsidiaries, the Committee may, in its sole discretion
(which may be exercised at any time on or after the date of grant, including
following such termination), cause the Holder’s Options and Stock Appreciation
Rights (or any part thereof) to become or continue to become exercisable and/or
remain exercisable following such termination of employment or service and the
Holder’s Restricted Stock, Performance Units and Stock Payments to vest and/or
continue to vest or become free of transfer restrictions, as the case may be,
following such termination of employment or service, in each case in the manner
determined by the Committee; provided , however , that no Option or Restricted
Stock may become exercisable or vest prior to six months from its date of grant
(other than in connection with Holder’s death or Disability) or remain
exercisable or continue to vest beyond its expiration date.

(b) Exercise of Incentive Stock Options Following Termination.  Any Incentive
Stock Option that remains unexercised more than one year following termination
of employment by reason of Disability or more than three months following
termination for any reason other than death or Disability will thereafter be
deemed to be a Non-Statutory Stock Option.

(c) Date of Termination of Employment or Other Service.  Unless the Committee
otherwise determines in its sole discretion, a Holder’s employment or other
service will, for purposes of the Plan, be deemed to have terminated on the date
recorded on the personnel or other records of the Company or the Subsidiary for
which the Holder provides employment or other service, as determined by the
Committee in its sole discretion based upon such records.

11.6 Breach of Confidentiality or Non-Compete Agreements.  Notwithstanding
anything in the Plan to the contrary, in the event that a Holder materially
breaches the terms of any confidentiality or non-compete agreement entered into
with the Company or any Subsidiary, whether such breach occurs before or after
termination of such Holder’s employment or other service with the Company or any
Subsidiary, the Committee in its sole discretion may immediately terminate all
rights of the Holder under the Plan and any applicable Award Agreements without
notice of any kind.

11.7 Prohibition on Repricing.  Subject to Section 13.2, the Administrator shall
not, without the approval of the stockholders of the Company, authorize the
amendment of any outstanding Award to reduce its price per share. Furthermore,
subject to Section 13.2, no Award shall be canceled and replaced with the grant
of an Award having a lesser price per share without the further approval of
stockholders of the Company. Subject to Section 13.2, the Administrator shall
have the authority, without the approval of the stockholders of the Company, to
amend any outstanding award to increase the price per share or to cancel and
replace an Award with the grant of an Award having a price per share that is
greater than or equal to the price per share of the original Award.
Notwithstanding any other provision of the Plan to the contrary, no Award shall
be exchanged for cash.

11.8 Full Value Award Vesting Limitations.  Notwithstanding any other provision
of the Plan to the contrary, Full Value Awards made to Employees shall become
vested over a period of not less than three years (or, in the case of vesting
based upon the attainment of Performance Goals or other performance-based
objectives, over a period of not less than one year measured from the
commencement of the period over which performance is evaluated) following the
date the Award is made; provided , however , that, notwithstanding the
foregoing, Full Value Awards that result in the issuance of an aggregate of up
to 10% of the shares of Stock available pursuant to Section 3.1(a) may be
granted to any one or more Holders without respect to such minimum vesting
provisions.

11.9 Deferrals and Settlements.  The Committee may permit Holders to elect to
defer the issuance of shares or the settlement of Awards in cash under such
rules and procedures as it may establish under the Plan; provided that any such
election to defer shares or the settlement of Awards shall comply with
Section 409A. It may also provide that deferred settlements include the payment
or crediting of interest or dividend equivalents on the deferral amounts.

ARTICLE 12.

ADMINISTRATION

12.1 Administrator.  The Plan will be administered by the Compensation and
Management Development Committee or its delegate (the “ Committee ”). So long as
the Company has a class of its equity securities registered under Section 12 of
the Exchange Act, the Committee administering the Plan will consist solely of
two or more members of the Board who are “non-employee directors” within the
meaning of Rule 16b-3 under the Exchange Act and, if the Board so determines in
its sole discretion, who are “outside directors” within the meaning of
Section 162(m) of the Code. The Committee will act by majority approval of the
members (but may also take action with the written consent of all of the members
of the Committee), and a majority of the members of the Committee will
constitute a quorum. To the extent consistent with applicable corporate law of
the Company’s jurisdiction of incorporation, the Committee may delegate to any
officers of the Company the duties, power and authority of the Committee under
the Plan pursuant to such conditions or limitations as the Committee may
establish; provided , however         , that only the Committee may exercise
such duties, power and authority with respect to Eligible Recipients who are
subject to Section 16 of the Exchange Act. The Committee may exercise its
duties, power and authority under the Plan in its sole and absolute discretion
without the consent of any Holder or other party, unless the Plan specifically
provides otherwise. Each determination, interpretation or other action made or
taken by the Committee pursuant to the provisions of the Plan will be final,
conclusive and binding for all purposes and on all persons, including, without
limitation, the Company, the stockholders of the Company, the Holders and their
respective successors-in-interest. No member of the Committee will be liable for
any action or determination made in good faith with respect to the Plan or any
Incentive Award granted under the Plan.

12.2 Duties and Powers of Committee.  It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Award Agreement, and to adopt such rules for the administration, interpretation
and application of the Plan as are not inconsistent therewith, to interpret,
amend or revoke any such rules and to amend any Award Agreement provided that
the rights or obligations of the holder of the Award that is the subject of any
such Award Agreement are not affected adversely by such amendment, unless the
consent of the Holder is obtained or such amendment is otherwise permitted under
Section 13.10. Any such grant or award under the Plan need not be the same with
respect to each holder. No amendment or modification to an Award, whether
pursuant to this Section 12.2 or any other provisions of the Plan, will be
deemed to be a re-grant of such Award for purposes of this Plan. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Rule 16b-3 under the Exchange Act or any successor rule, or
Section 162(m) of the Code, or any regulations or rules issued there under, are
required to be determined in the sole discretion of the Committee.

12.3 Authority of Administrator.  Subject to any specific designation in the
Plan, the Administrator has the exclusive power, authority and sole discretion
to:

(a) Designate Eligible Individuals to receive Awards;

(b) Determine the type or types of Awards to be granted to each Holder;

(c) Determine the number of Awards to be granted and the number of shares of
Common Stock to which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
vesting, lapse of forfeiture restrictions or restrictions on the exercisability
of an Award, and accelerations or waivers thereof, and any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Administrator in its sole discretion determines;
(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Common Stock, other Awards, or other property, or an Award may be canceled,
forfeited, or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Holder;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.

12.4 Decisions Binding.  The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding,
and conclusive on all parties.

12.5 Delegation of Authority.  To the extent permitted by applicable law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards; provided , however , that in no event shall an officer be
delegated the authority to grant awards to, or amend awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, (b) Covered Employees, or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder. Any delegation hereunder shall be subject to the restrictions and
limits that the Board or Committee specifies at the time of such delegation, and
the Board may at any time rescind the authority so delegated or appoint a new
delegatee. At all times, the delegatee appointed under this Section 12.5 shall
serve in such capacity at the pleasure of the Board and the Committee.

ARTICLE 13.

MISCELLANEOUS PROVISIONS

13.1 Amendment, Suspension or Termination of the Plan.  Except as otherwise
provided in this Section 13.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board. However, without approval of the Company’s stockholders given within
twelve (12) months before or after the action by the Administrator, no action of
the Administrator may, except as provided in Section 13.2, (i) increase the
limits imposed in Section 3.1 on the maximum number of shares which may be
issued under the Plan, (ii) increase the limits imposed in Section 3.3 on the
maximum number of shares that may be granted to any one person during any
calendar year or (iii) decrease the exercise price of any outstanding Option or
Stock Appreciation Right granted under the Plan; or (iv) otherwise cause or
effect a material modification of the Plan. Except as provided in Section 13.10,
no amendment, suspension or termination of the Plan shall, without the consent
of the Holder, impair any rights or obligations under any Award theretofore
granted or awarded, unless the Award itself otherwise expressly so provides. No
Awards may be granted or awarded during any period of suspension or after
termination of the Plan, and in no event may any Award be granted under the Plan
after the tenth (10th) anniversary of the Effective Date.

13.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events .

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of the Company’s stock or the share price of the Company’s stock other
than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to (i) the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of shares which may be issued under the Plan, adjustments of the Award
Limit and adjustments of the manner in which shares subject to Full Value Awards
will be counted); (ii) the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; (iii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iv) the
grant or exercise price per share for any outstanding Awards under the Plan. Any
adjustment affecting an Award intended as Performance-Based Compensation shall
be made consistent with the requirements of Section 162(m) of the Code.

(b) In the event of any transaction or event described in Section 13.2(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Holder’s request, is hereby authorized to take any one
or more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles.

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Holder’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of the transaction or
event described in this Section 13.2 the Administrator determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Holder’s rights, then such Award may be terminated by the
Company without payment) or (B) the replacement of such Award with other rights
or property selected by the Administrator in its sole discretion having an
aggregate value not exceeding the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested;

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of shares of the Company’s
stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards and Awards which may be granted in the
future;

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b):

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted. The adjustments provided under this Section 13.2(c) shall be
nondiscretionary and shall be final and binding on the affected Holder and the
Company.

(ii) The Administrator shall make such equitable adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 3.1 on the maximum number and kind of shares which may be
issued under the Plan, adjustments of the Award Limit and adjustments of the
manner in which shares subject to Full Value Awards will be counted).

(d) Without limiting the authority of the Committee otherwise set forth in this
Article 13 or Article 12, if a Change in Control of the Company occurs, then,
unless otherwise provided by the Committee in its sole discretion in the Award
Agreement and subject to Section 11.5, (a) all Options and Stock Appreciation
Rights that have been outstanding for at least six months will become
immediately exercisable in full and will remain exercisable for the remainder of
their terms, regardless of whether the Holder to whom such Options or Stock
Appreciation Rights have been granted remains in the employ or service of the
Company or any Subsidiary; (b) all Restricted Stock that have been outstanding
for at least six months will become immediately fully vested and
non-forfeitable; and (c) all outstanding Performance Awards and Stock Payments
then held by the Holder will vest and/or continue to vest in the manner
determined by the Committee and set forth in the agreement evidencing such Stock
Payments.

(e) If a Change in Control of the Company occurs, then the Committee, if
approved by the Committee in its sole discretion in an Award Agreement, and
without the consent of any Holder affected thereby, may determine that some or
all Holders holding outstanding Options will receive, with respect to some or
all of the shares of Common Stock subject to such Options, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the excess of the Fair Market Value of such shares immediately prior to the
effective date of such Change in Control of the Company over the exercise price
per share of such Options.

(f) Notwithstanding anything in Section 13.2(d) or Section 13.2(e) to the
contrary, if, with respect to a Holder, the acceleration of the vesting of an
Award as provided in Section 13.2(d) or the payment of cash in exchange for all
or part of an Award as provided in Section 13.2(e) (which acceleration or
payment could be deemed a “payment” within the meaning of Section 280G(b)(2) of
the Code), together with any other “payments” that such Holder has the right to
receive from the Company or any corporation that is a member of an “affiliated
group” (as defined in Section 1504(a) of the Code without regard to
Section 1504(b) of the Code) of which the Company is a member, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
“payments” to such Holder pursuant to Section 13.2(d) or 13.2(e) of the Plan
will be reduced to the largest amount as will result in no portion of such
“payments” being subject to the excise tax imposed by Section 4999 of the Code;
provided , however , that if a Holder is subject to a separate agreement with
the Company or a Subsidiary that expressly addresses the potential application
of Sections 280G or 4999 of the Code (including, without limitation, that
“payments” under such agreement or otherwise will be reduced, that the Holder
will have the discretion to determine which “payments” will be reduced, that
such “payments” will not be reduced or that such “payments” will be “grossed up”
for tax purposes), then this Section 13.2(f) will not apply, and any “payments”
to a Holder pursuant to Section 13.2(d) or 13.2(e) of the Plan will be treated
as “payments” arising under such separate agreement.

(g) The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

(h) With respect to Awards which are granted to Covered Employees and are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Section 13.2 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 13.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.

(i) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

(j) No action shall be taken under this Section 13.2 which shall cause an Award
to fail to comply with Section 409A of the Code or the Treasury Regulations
there under, to the extent applicable to such Award.

13.3  Approval of Plan by Stockholders.  The Plan will be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan. Awards may be granted or awarded
prior to such stockholder approval, provided that such Awards shall not be
exercisable, shall not vest and the restrictions thereon shall not lapse and no
shares of Common Stock shall be issued pursuant thereto prior to the time when
the Plan is approved by the stockholders, and provided , further , that if such
approval has not been obtained at the end of said twelve (12) month period, all
Awards previously granted or awarded under the Plan shall thereupon be canceled
and become null and void.

13.4 No Stockholders Rights.  Except as otherwise provided herein, a Holder
shall have none of the rights of a stockholder with respect to shares of Common
Stock covered by any Award until the Holder becomes the record owner of such
shares of Common Stock.

13.5 Paperless Administration.  In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

13.6 Effect of Plan upon Other Compensation Plans.  The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees or Directors of the Company or any
Subsidiary, or (b) to grant or assume options or other rights or awards
otherwise than under the Plan in connection with any proper corporate purpose
including without limitation, the grant or assumption of options in connection
with the acquisition by purchase, lease, merger, consolidation or otherwise, of
the business, stock or assets of any corporation, partnership, limited liability
company, firm or association.

13.7 Compliance with Laws.  The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of shares of Common Stock and the payment
of money under the Plan or under Awards granted or awarded hereunder are subject
to compliance with all applicable federal, state, local and foreign laws, rules
and regulations (including but not limited to state, federal and foreign
securities law and margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

13.8 Titles and Headings, References to Sections of the Code or Exchange
Act.  The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

13.9 Governing Law.  The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

13.10 Section 409A.

(a) To the extent applicable, the Plan and Award Agreements shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued there under, including
without limitation any such regulations or other guidance that may be issued
after the Effective Date. Notwithstanding any provision of the Plan to the
contrary, in the event that following the Effective Date the Administrator
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Administrator may adopt (without
any obligation to do so or to indemnify any Holder for failure to do so) such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.

(b) To the extent that the Administrator determines that any Award granted under
the Plan is subject to Section 409A of the Code (a “ Section 409A Award ”), the
Award Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code, including, without limitation, the terms
set forth on Annex A hereto.

13.11 No Rights to Awards.  No Eligible Individual or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Administrator is obligated to treat Eligible Individuals, Holders or any
other persons uniformly.

13.12 Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Holder any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

13.13 Indemnification.  To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

13.14 Relationship to other Benefits.  No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement there under.

13.15 Expenses.  The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

• * * * *

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Nash-Finch Company on          , 200  .

• * * * *

I hereby certify that the foregoing Plan was approved by the stockholders of
Nash-Finch Company on          , 200  .

Executed on this           day of          , 200  .  

Corporate Secretary

Section 409A Annex

1. Distributions under a Section 409A Award.

a. Subject to subsection (b), any shares of Common Stock or other property or
amounts to be paid or distributed upon the grant, issuance, vesting, exercise or
payment of a Section 409A Award shall be distributed in accordance with the
requirements of Section 409A(a)(2) of the Code, and shall not be distributed
earlier than:

i. the Holder’s separation from service, as determined by the Secretary of the
Treasury,

ii. the date the Holder becomes disabled,

iii. the Holder’s death,

iv. a specified time (or pursuant to a fixed schedule) specified under the Award
Agreement at the date of the deferral compensation,

v. to the extent provided by the Secretary of the Treasury, a change in the
ownership or effective control of the Company or a Subsidiary, or in the
ownership of a substantial portion of the assets of the Company or a
Subsidiary, or

vi. the occurrence of an unforeseeable emergency with respect to the Holder.

 b. In the case of a Holder who is a “specified employee”, the requirement of
paragraph (1)(a) shall be met only if the distributions with respect to the
Section 409A Award may not be made before the date which is six months after the
Holder’s separation from service (or, if earlier, the date of the Holder’s
death). For purposes of this subsection (b), a Holder shall be a “specified
employee” if such Holder is a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of a corporation any stock of
which is publicly traded on an established securities market or otherwise, as
determined under Section 409A(a)(2)(B)(i) of the Code and the Treasury
Regulations there under.

c. The requirement of paragraph (1)(a)(vi) shall be met only if, as determined
under Treasury Regulations under Section 409A(a)(2)(B)(ii) of the Code, the
amounts distributed with respect to the unforeseeable emergency do not exceed
the amounts necessary to satisfy such unforeseeable emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such unforeseeable emergency is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Holder’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).

d. For purposes of this subsection, the terms specified therein shall have the
respective meanings ascribed thereto under Section 409A of the Code and the
Treasury Regulations there under.

2. Prohibition on Acceleration of Benefits.  The time or schedule of any
distribution or payment of any shares of Common Stock or other property or
amounts under a Section 409A Award shall not be accelerated, except as otherwise
permitted under Section 409A(a)(3) of the Code and the Treasury Regulations
there under.

3. Elections under Section 409A Awards.

a. Any deferral election provided under or with respect to an Award to any
Employee or Non-Employee Director, or to the Holder of a Section 409A Award,
shall satisfy the requirements of Section 409A(a)(4)(B) of the Code, to the
extent applicable, and, except as otherwise permitted under paragraph (i) or
(ii), any such deferral election with respect to compensation for services
performed during a taxable year shall be made not later than the close of the
preceding taxable year, or at such other time as provided in Treasury
Regulations.

i. In the case of the first year in which an Employee or Non-Employee Director,
or the Holder, becomes eligible to participate in the Plan (or any other plan or
arrangement of the Company that is aggregated with the Plan pursuant to Treasury
Regulation Section 1.409A-1(c)), any such deferral election may be made with
respect to services to be performed subsequent to the election with thirty
(30) days after the date the Employee or Non-Employee Director, or the Holder,
becomes eligible to participate in the Plan (or any other plan or arrangement of
the Company that is aggregated with the Plan pursuant to Treasury
Regulation Section 1.409A-1(c)), as provided under Section 409A(a)(4)(B)(ii) of
the Code.

ii. In the case of any performance-based compensation based on services
performed by an Employee or Non-Employee Director, or the Holder, over a period
of at least twelve (12) months, any such deferral election may be made no later
than six months before the end of the period, as provided under
Section 409A(a)(4)(B)(iii) of the Code.

b. In the event that a Section 409A Award permits, under a subsequent election
by the Holder of such Section 409A Award, a delay in a distribution or payment
of any shares of Common Stock or other property or amounts under such
Section 409A Award, or a change in the form of distribution or payment, such
subsequent election shall satisfy the requirements of Section 409A(a)(4)(C) of
the Code, such subsequent election may not take effect until at least twelve
(12) months after the date on which the election is made, and in the case such
subsequent election relates to a distribution or payment not described in
Section (1)(a)(ii), (iii) or (vi), the first payment with respect to such
election may be deferred for a period of not less than five years from the date
such distribution or payment otherwise would have been made, and in the case
such subsequent election relates to a distribution or payment described in
Section (1)(a)(iv), such election may not be made less than twelve (12) months
prior to the date of the first scheduled distribution or payment under Section
(1)(a)(iv).

4. Compliance in Form and Operation.  A Section 409A Award, and any election
under or with respect to such Section 409A Award, shall comply in form and
operation with the requirements of Section 409A of the Code and the Treasury
Regulations there under.

